Case 1:16-cr-00567-JSR Document 251 Filed 08/24/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee i ne te x
UNITED STATES OF AMERICA :
16-cer-567-3 (JSR)
-y-
ORDER
GEROLD COOPER,
Defendant. :
ve ee x

JED S. RAKOFF, U.S.D.J.

On April 20, 2018, Gerold Cooper pled guilty to one count
of conspiracy to commit robbery affecting interstate commerce.
On October 25, 2018, the Court sentenced Cooper to, inter alia,
100 months’ imprisonment. Cooper, having served less than half
of his sentence, now moves for compassionate release pursuant to
18 U.S.C. § 3582(c).

Prior to the enactment of the FIRST STEP Act of 2018, Pub. L.
No. 115-391, 132 Stat. 5194 (2018), only the Director of the Bureau
of Prisons (“BOP”) could file a motion for compassionate release.
The FIRST STEP Act amended this provision to permit an inmate to
file a motion for compassionate release following the exhaustion
of his or her administrative remedies with the BOP or 30 days after
submitting a request to the appropriate Warden. See 18 U.S.C.
§ 3582(c) (1) (A). Thereafter, the Court “may reduce the term of
imprisonment, after considering the factors set forth in section

3553(a) to the extent they are applicable, if it finds that

 
Case 1:16-cr-00567-JSR Document 251 Filed 08/24/20 Page 2 of 6

extraordinary and compelling reasons warrant such a reduction

and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.” Id, The
relevant policy statement provides that a sentence reduction is
permitted if, inter alia, “the defendant is not a danger to the
safety of any other person or to the community, as provided in 18
U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

Cooper submitted a request for compassionate release to the
Warden of Federal Correctional Institute Allenwood Low on April 6,
2020, which the Warden denied on April 10, 2020. Therefore, Cooper
has exhausted his administrative remedies.

Cooper cites as “extraordinary and compelling” reasons for

f

his release “numerous health issues,” including “hypermetropia,
gastroesophageal reflux, helicobacter pylori, disease of the
spleen, peptic ulcer, iron deficiency, and steroid stomach
insertion by needle every three months,” as well as the fact that
he is “wheelchair bound.” Pro Se Motion for Compassionate Release,
ECF No. 250, at 2 (punctuation and capitalization altered). Cooper

wt

asserts that these illnesses are directly in line with the
conditions” that place individuals at great risk if exposed to the
novel coronavirus, according to the Centers for Disease Control
and Prevention (“CDC”). Id. at 3.

Furthermore, Cooper contends that at the time of his motion

there was an active COVID-19 infection at FCI Allenwood Low; that

 
Case 1:16-cr-00567-JSR Document 251 Filed 08/24/20 Page 3 of 6

the close living conditions and allegedly inadequate sanitation in
the facility make prisoners particularly susceptible to COVID-19;
and that recent experiences at the BOP, supported by the medical
literature, show the possibility that the virus could spread
exponentially. He argues that he was sentenced to “a term of
imprisonment, not to a term of death.” Id. at 8 (capitalization
altered). He also attaches a list of cases in which other
defendants have been granted compassionate release and cites, in
particular, the cases of Michaei Cohen and Paul Manafort.

These factors do not demonstrate “extraordinary and
compelling” reasons for Cooper’s release. First, while the Court
is not unsympathetic to Cooper’s many physical problems, the
medical conditions that Cooper cites relate principally to the
digestive tract (gastroesophageal reflux, helicobacter pylori,
peptic ulcer, steroid stomach insertion by needle every three
months). Such digestive issues are not listed by the CDC as
causing, or likely to cause, increased risk for severe coronavirus
iliness.} Cooper's other asserted medical conditions --
hypermetropia, an eye condition; disease of the spleen; iron
deficiency; and the fact that he is wheelchair bound —-- are also

not among the conditions of concern identified by the CDC.

 

1 Centers for Disease Control and Prevention, Certain Medical
Conditions and Risk for Severe Coronavirus ITliness,
https: //www.cdc. gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

3

 
Case 1:16-cr-00567-JSR Document 251 Filed 08/24/20 Page 4 of 6

Cooper’s age (50 years) and medical conditions do not place him
within a high-risk category, as identified by the CDc.

Second, while Cooper is undoubtedly correct that close
quarters and other prison conditions increase COVIDB-19
transmission risk, thus far the FCI Allenwood Low facility appears
to have effectively contained the virus. Since Cooper drafted his
motion, the one inmate there with a known active infection has
recovered, and there are presently no known COVID-19 cases at
Allenwood Low.?

Finally, Cooper's references to other cases are not availing.
Compassionate release motions require a case-by-case inquiry.
Other defendants {including some others this Court has released)
have demonstrated extraordinary and compelling circumstances,
including circumstances related to COVID-19; Cooper has not.?

In addition to all this, even if Cooper were able to
demonstrate extraordinary and compelling reasons for his release
(which he has not), Cooper’s motion would nevertheless need to be

denied because Cooper presents a “danger . . . to the community.”

 

2 BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last
accessed Aug. 21, 2020).

3 With respect to Cohen and Manafort, the Court notes that they
were released from incarceration by the BOP, not by a judge.
Indeed, when Cohen previously sought compassionate release by
motion to the assigned judge, that motion was denied. Memorandum
& Order, U.S. v. Cohen, 18cr602 (WHP), ECF No. 72 (S.D.N.¥. Mar.
24, 2020).

 
Case 1:16-cr-00567-JSR Document 251 Filed 08/24/20 Page 5 of 6

See U.S.S.G. § 1B1.13(2). He was convicted of conspiracy to commit
serious and violent robberies in 2014-2015. During allocution, he
conceded that he participated in such robberies and sometimes held
a weapon. Transcript, ECF No. 197, at 14. Furthermore, Cooper
has been previously incarcerated for similar crimes. In 1990,
Cooper was sentenced to between 54 and 108 months’ imprisonment
for twice robbing a restaurant cashier at gunpoint. This prior
sentence was not enough to deter Cooper from recidivating; the
string of gunpoint robberies at issue in this case are remarkably
similar to the crimes for which he was sentenced almost three
decades ago. Given that his prior prison term did not deter Cooper
from returning to gunpoint robbery, and that Cooper has served
less than 40% of his current 100-month sentence, the Court
concludes that Cooper still presents a continuing danger to the
community. Therefore, any reduction in his sentence would be
inconsistent with applicable policy statements issued by the
Sentencing Commission. See 18 U.S.C. § 3582(c) (1) (A).

Finally, and for similar reasons, the 3553(a) factors weigh
against compassionate release. First, granting Cooper's motion
after he has served less than 40% of the 100-month prison sentence
the Court imposed would fail “to reflect the seriousness of the
offense, to promote respect for the law, and to provide Fust
punishment.” 18 U.S.C. § 3553(a) (2) (A). Second, because Cooper’s

prior term of incarceration did not deter him, the short time

 
Case 1:16-cr-00567-JSR Document 251 Filed 08/24/20 Page 6 of 6

Cooper has served thus far is insufficient to afford adequate
deterrence to the defendant. Id. § 3553{(a) (2) (B). Finally,
Cooper’s continued imprisonment is necessary to protect the public
from further crimes of the defendant. Id. § 3553(a) (2) (C).

For these reasons, Cooper’s motion for compassionate release
is denied.

SO ORDERED.

Dated: New York, NY ff Ld
poo

August 24, 2020 JED S. RAKOFF, U.S.D.d.

 
